 In the Matter Of POTASH COMPANY OF AMERICA, EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, PETITIONERCases Nos. 33-RC-21,33-RC-22,33-RC-23, 33-RC--4, and33-RC-46SECOND SUPPLEMENTAL DECISIONANDORDER AMENDING CERTIFICATION OFREPRESENTATIVESJanuary 19, 1950On December 2, 1948, the National Labor Relations Board, hereincalled the Board,' issued a Decision and Direction of Election in thisproceeding.2On December 17, 1948, the Petitioner won the electionin voting group No. 4 8 by a vote of 22 to 20 with no challenged ballots.On December 31, 1948, the Board issued its Supplemental Decisionand Certification of Representatives, wherein the Petitioner was cer-tified as the exclusive bargaining representative 4 of a voting groupconsisting of all machinists, machinists' helpers and apprentices, re-finery mechanics and refinery mechanics' helpers, outside maintenancemechanics and their helpers.On August 29, 1949, the Employer filed a motion for clarificationof the Supplemental Decision and Certification of Representatives tothe extent that the classification of layout men, their helpers andapprentices be included in the Board's designation of voting groupNo. 4.This motion was based upon the following grounds : (1) Thatin its original request for recognition as bargaining agent for theemployees involved,' the Petitioner among the other things requesteda unit consisting of machinists, mechanics and their helpers, including1Pursuantto the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Chairman Herzog andMembers Reynoldsand Murdock].80 NLRB 1035.3One of four separatevoting groups established by the Board in the original Decisionand Directionof Election,supra.4 Petitioner was also certifiedas the exclusive bargaining representative in voting groupNo. 3, consisting of all welders and welders'helpers of the Employer.5This was in letter form and not made partof the recordin the original proceeding.X88 NLRB No. 73.234 POTASH COMPANY OF AMERICA235layout men; 6 (2) that at a preelection conference it was agreed byall parties 7 that the one layout man should vote as a member ofvoting group No. 4; (3) that it was the intention of the parties thatlayout men were to be included in the general classification of ma-chinists or mechanics in voting group No. 4; (4) that the duties oflayout men 8 were similar to those of the employees in voting groupNo. 4; and (5) that notwithstanding the above, the Intervenor hasinsisted that it is the exclusive bargaining representative for the clas-sification of layout men.On September 13, 1949, the Intervenor filed its opposition to themotion for clarification upon the grounds : (1) That it was the certifiedrepresentative of the residual group; (2) that neither the petitionnor the Board's Direction of Election included the classification oflayout men; (3) that because it was not in compliance with the Actitwas excluded from the ballot, and the preelection conferences, andwas not permitted observers at the election; (4) that by the abovefacts it had been prejudiced, and the motion for clarification sought tocircumvent the Intervenor's rights in the premises, and to enlarge aunit already certified; and (5) that the motion should be denied, or inthe alternative, a rehearing held on the issues.On September 15, 1949, the Board issued its order reopening therecord and remanding the proceedings to the Regional Director forfurther hearing.Pursuant thereto, a hearing was held on September28, 1949, before Charles Y. Latimer, hearing officer.All parties ap-peared and participated in the hearing.9The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.At the hearing, the IAM moved that the petition in Case No. 33-RC-2410 be amended to include "Layout men, their helpers and ap-°However layout men were not included in any of the petitions subsequently filed.There were present at the conference representatives of management,the Petitioner,and the Board.The Intervenor,Local 415 of the International Union of Mine,Mill andSmelter Workers,CIO, was not in compliance at the time,and therefore did not attend ;although since 1945, it was certified as the representative of a plant-wide unit,excludingelectricians,but including the two groups subsequently lost to the TAM in the instantproceedings.°The duties of layout men were not defined in the record.e At the hearing and in its brief, the Intervenor attacks the validity of the electionresults upon the grounds: (1) That a blacksmith improperly voted with the other black-smiths in group No.2,when the fact he had been performing layout work since 1945 ;(2) that because of the similarity of their duties the aforesaid blacksmith and the onelayout man should have voted in the same group;(3) and that inasmuch as the vote Ingroup No. 4 was 22 for TAM and 20 against,.had both men above "known that they wereentitled to vote in group 4, that these votes would have affected the results of theelection."We find that this contention has no merit on its face.The record is clear that thelayout mandidvote in group 4, as a result of the preelection conference.Thus the voteof the blacksmith could have in no way affected the ultimate results of the election."The original petition included only "all machinists,machinists'helpers and appren-tices.... . 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDprentices."This motion was granted by the hearing officer over the,objection of the Intervenor, who contends: (1) That the question ofJurisdiction of layout men is not properly before the Board, as theoriginal petition did not include them ; and (2) that a contract betweenthe Intervenor and the Employer dated July 16, 1948, but retroactiveto June 1, 1948, is a bar to the subsequent inclusion of layout menby way of amendment to the petition.The record shows that on July 16, 1948, the Intervenor and Em-ployer entered into a collective bargaining agreement containing adefeasance clause 11 which made part of the contract inoperative asto these employees sought in the pending petitions filed by the IAM,or amendments 12 thereto, in the event that a union obtained a Boardcertification.The Intervenor argues that the defeasance clause operates only asto those employees included in petitions filed prior to July 16, 1948,:and that its current 2-year contract which was executed prior to theamendment of the petition for the machinists group now bars anyenlargement of the group originally sought by the petition.We donot agree.The defeasance clause contemplates the possibility thatthe contract between the Intervenor and the Employer will be inop-,erative as to those employees sought in all of the IAM's petitions, orthe amendments thereto.Under those circumstances, a contractwhich contemplates such contingencies cannot operate as a bar 13.The Petitioner contends that the appropriate unit as described inthe original petition includes within the definition of machinists, thelayout men, their helpers and apprentices.The Employer agreeswith this contention.The Intervenor, however, takes the positionthat layout men, their helpers and apprentices, are excluded fromthe unit.The record indicates that .the duties of layout men are closely in-tegrated with those of the machinists and mechanics in the Employer'smachine shop, and that in order to qualify as a layout man in the firstinstance, it is necessary to have had almost the same experience as amachinist.Likewise, although there are no layout apprentices orhelpers currently on the Employer's payroll, there are A and Bmechanic helpers who assist them.The layout. men, as is the case"The pertinent parts of this clause reads as follows :..in the event that the National Labor ,Relations Board should thereafter certifyanother union as the bargaining representative of any of the employees covered bysuch agreement pursuant to such petitions,or any of them,oramendments thereto,such agreement should thereupon cease to be effective as to such employees.[EmphasisSupplied,]isThis included all the employees sought by the IAM.13Willys Overland Motors,Inc.,35 NLRB 549 ;Libby,McNeill hLibby, 64* NLRB 30 ;andW. E. Caldwell Company,81 NLRB 1131. POTASH COMPANYOF AMERICA237of the machinists, work about 90 percent of their time in the machineshop, receive the same amount of pay, and are under the same generalsupervision of the shop foreman.Testimony by the Employer's shopforeman indicates that although layout men need not be "particu-larly" skilled in the operation of a lathe, their work requires that theybe skilled in the operation of machine tools pertaining to sheet metaland fabrication work.It is our view from the record as a whole, including the fact that thelayout men in the Employer's plant have duties which are closelyallied to those of the machinists, coupled with their generally similarexperience, working condition, and supervision, that layout men areproperly included in the unit of machinists and mechanics found ap-propriate herein.As it appears that the results of the election willnot be affected thereby, we shall amend our certification with respectto the unit represented by the IAM by specifically including layoutInen, their helpers and apprentices, in Unit No. 4.ORDERIT IS HEREBY ORDERED that the Supplemental Decision and Certifica-tion of Representatives be, and it hereby is, amended specifically toinclude Unit No. 4 therein referred to all layout men, their helpers andapprentices located at the Employer's plant, Carlsbad, New Mexico.1414This amendment is not to be construed as a new certification or as an extension of thecertification issued December 31, 1948.